Citation Nr: 1045337	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the period prior to June 8, 2005; in excess of 50 
percent for the period from June 8, 2005, to April 8, 2008; and 
in excess of 70 percent for the period beginning April 9, 2008; 
for anxiety and panic disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1985 to 
August 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing at the RO in July 
2009.  He failed to report for the scheduled hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn. 


FINDINGS OF FACT

1.  For the period prior to October 13, 2004, the occupational 
and social impairment from the Veteran's panic and anxiety 
disorders more nearly approximated reduced reliability and 
productivity than mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.

2.  For the period from October 13, 2004, the occupational and 
social impairment from the Veteran's panic and anxiety disorders 
has more nearly approximated deficiencies in most areas than 
reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but not 
higher, for panic and anxiety disorders for the period prior to 
October 13, 2004, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9412, 9413 (2010).

2.  The criteria for a disability rating of 70 percent, but not 
higher, for panic and anxiety disorders for the period from 
October 13, 2004, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9412, 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 
The record reflects that the Veteran was mailed letters in 
November 2003 and December 2003 advising him of what the evidence 
must show and of the respective duties of VA and the claimant in 
obtaining evidence.  In March 2006, the Veteran was mailed a 
letter providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private treatment records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Panic disorder and anxiety disorder are rated under 38 C.F.R. § 
4.130, Diagnostic Codes 9412 and 9413 respectively.  Both of 
these diagnostic codes use the general rating formula for mental 
disorders, which provides that a 30 percent disability rating is 
warranted for a mental disorder if it is productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9412 and 9413.

A 70 percent disability rating is warranted for a mental disorder 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9412 and 9413.

The maximum schedular rating of 100 percent is warranted for a 
mental disorder when there is total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9412 and 9413. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
psychiatric disorders.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

In March 2004, the Veteran was afforded a VA psychiatric 
examination.  At that time, the Veteran reported that he 
experienced panic attacks which caused him shortness of breath, 
increased heart rate, and extreme anxiousness.  He reported that 
he had been on anti-anxiety medication since 1991 and that it 
helped with the bad anxiety episodes, but that he continued to 
have anxiety on a daily basis.  He reported that his nervousness 
was aggravated by noise and crowds and was only relieved by going 
off by himself and feeling quiet.  He reported that his sleep was 
interrupted, that he experienced poor concentration, and that he 
was somewhat irritable at times.  He reported his last major 
panic attack was in November 2003.  The Veteran reported that he 
lived with his wife, completed chores around the house and went 
to church; but that he didn't have many friends.  He also 
reported limited recreational and leisure pursuits.  

Upon mental status examination, the Veteran was found to be 
alert.  He answered questions and volunteered information.  There 
were no loose associations or flights of ideas.  The Veteran did 
not exhibit bizarre motor movements or tics.  His mood was tense, 
but his affect was appropriate.  There was no evidence of 
suicidal or homicidal ideations.  There was no impairment of 
thought processes or communication.  There was no evidence of 
delusions, hallucinations, ideas of reference, or suspiciousness.  
He was oriented times three, and his memory for both remote and 
recent events appeared to be good.  Insight, judgment, and 
intellectual capacity appeared to be adequate.  

The examiner diagnosed the Veteran with panic disorder without 
agoraphobia and anxiety disorder not otherwise specified (NOS).  
The examiner reported that the Veteran's panic attacks were in 
fairly good control with his current medication, but that he 
continued to have persistent symptoms of anxiety.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 52 and 
noted that the Veteran had moderately serious impairment of 
psychosocial functioning.

At this juncture, the Board notes that GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF Scale score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with coworkers).

While particular GAF scores are not contained in the VA schedule 
of ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
factors considered when determining an evaluation.

In June 2005, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he was not doing well.  
He reported that he wished he was happy and that even though he 
loved his wife, he could not enjoy himself.  He reported that he 
had been working with airport security, but that he had been 
forced to leave his job because he could not handle the stress.  
He reported that instead he was working as a house parent, along 
with his wife, for a group home.  He reported that he continued 
to experience panic attacks, and thought that he probably 
experienced a couple of them a day.  He reported being on the 
verge of having a panic attack all day, every day.  He reported 
that the Xanax he took was the only thing holding him together.  
He reported that he just kept to himself because it was hard for 
him to be around other people.  The Veteran reported problems 
concentrating, that he was forgetful, and that he often would 
start something and lose his train of thought.  He reported that 
he was irritable and often experienced road rage.  The Veteran 
reported that his life was just miserable.  

Upon mental status examination the Veteran was found to be neatly 
groomed and dressed.  He was pleasant, cooperative, and polite.  
He was not hostile or belligerent.  The Veteran used good grammar 
and vocabulary, but was noted to sigh a lot throughout the 
interview.  The examiner noted that the Veteran was a little 
tangential, for example, when asked about his family history, he 
reported how severe his anxiety was.  The examiner reported that 
most questions elicited a response concerning the severity of his 
anxiety.  The Veteran exhibited a little bit of pressured speech 
that seemed to be due to his anxiety.  There were no loose 
associations.  There were no delusions, paranoia, hallucinations, 
or ideas of reference.  The Veteran was not suicidal or 
homicidal; however, he did have low self-confidence and feelings 
of uselessness and worthlessness.  His affect was mildly 
depressed and severely anxious.  He had frequent panic attacks 
and a history of irritability.  The Veteran was oriented times 
four and alert.  The Veteran knew his date of birth, social 
security number, and address.  The Veteran's concentration was 
fair, and he appeared to have some concentration problems because 
of his severe anxiety.  The Veteran's judgment was good, but his 
insight was poor.  

The examiner continued the previous diagnoses of panic disorder 
and anxiety disorder NOS.  The examiner assigned the Veteran a 
GAF score of 40.  

The Veteran was afforded another VA examination in April 2008.  
At that time, it was noted that the Veteran had recently been 
hospitalized for suicidal thinking and depressed mood, which was 
thought to have been related to his alcohol abuse.  The Veteran 
reported that he had been working at the VA as a time keeper, but 
that after two years of working the day shift the stress and 
pressure had been too great and he had been forced to leave his 
job.  He reported that he did get angry and had experienced 
several angry outbursts.  He reported that he then began work for 
the United States Postal Service (USPS), where he was able to 
work the night shift.  He reported that he showed up to work and 
performed his job adequately, but that he had to write things 
down so he did not forget to complete certain tasks or forget how 
to complete certain tasks.  He reported that while he lived with 
his wife, they simply existed together.  He reported that they 
did not talk often and that he did not feel like doing anything.  
He reported that he had difficulty tolerating noisy family 
gatherings and that his youngest step-daughter, aged 16, had been 
getting on his nerves and irritated him because of all the noise 
and drama she created.  He reported that sometimes his wife had 
his step-daughter stay with friends because of his significant 
irritation.  The Veteran reported very little in the way of a 
social life, simply reporting that he had no interest.  He 
reported that he neglected friends and declined social 
invitations in favor of spending most of his time in a solitary 
fashion, watching TV or reading.  The Veteran reported that he 
went to work and home, and home to work in that repetitive 
pattern.  He reported that he occasionally ran errands at the 
grocery store or Wal-Mart if he went early in the morning, during 
low crowd times.  He also reported that he was periodically able 
to go to restaurants in the off hours, when it was not too 
crowded.  

The examiner noted that the Veteran reported an ongoing problem 
with panic attacks.  The Veteran reported that he had a full-
blown panic attack once or twice a week, but on a daily basis, he 
often felt one coming on.  The Veteran reported that at times he 
was able to head off panic attacks so they didn't become full-
blown panic attacks.  He reported that the panic attacks tended 
to come out of the blue with no specific triggers.  He reported 
that his panic attack symptoms included intense fear, rapid 
heartbeat, difficulty thinking, sweating, shaking, shortness of 
breath, and desire to escape the situation.

The Veteran also reported ongoing problems with sadness or 
depressed mood on a daily basis.  He reported frequent 
irritability with low interest, anhedonia, and significant 
apathy.  He reported low self-esteem and that he sometimes cried.  
He reported that he felt like everything was an effort and that 
he simply did not "feel good."  He also reported daily anxiety 
and that even when he was not having a panic attack, he had some 
anticipatory anxiety for future panic attacks and reported that 
he often felt a sense that something bad might happen.  The 
Veteran reported some anger and irritation with periodic verbal 
anger outburst towards obnoxious people who make too much noise 
and irritate him.  He reported that he had threatened to whip 
someone who was blasting their music from their car.  However, 
the Veteran did report that he had not been involved in a 
physical altercation.  He reported that his sleep was poor.

Upon mental status examination, the Veteran appeared very 
dysphoric and very anxious with a restricted affect.  There was 
no impairment of thought processing or communication.  There was 
no evidence that the Veteran experienced delusions or 
hallucinations.  Eye contact and behavior were noted to be 
appropriate.  The Veteran denied homicidal thinking and suicidal 
thoughts, but reported that he simply did not care.  The Veteran 
did deny any actual plan or intent of harming himself.  It was 
noted that the Veteran did adequately with personal hygiene and 
basic activities of living.  The Veteran was noted to be 
oriented.  The Veteran complained of some mild memory 
difficulties, likely related to poor concentration.  There was no 
obsessive-compulsive behavior evident, and the Veteran's speech 
was within normal limits.  

The examiner continued the previous diagnoses of panic disorder 
and anxiety disorder NOS.  The examiner assigned the Veteran a 
GAF score of 49 and reported that the score was for both 
diagnoses as the symptoms could not be separated.

A review of the record shows that the Veteran has received 
periodic mental health treatment at the VA Medical Center since 
at least October 2003.  During this time, the Veteran has 
routinely reported symptoms of severe anxiety, panic attacks, 
irritability, anger problems, depressed mood, impaired insight, 
anhedonia, feelings of worthlessness, substance abuse, racing 
thoughts, impaired concentration, memory problems, low self-
esteem, isolation, and low energy. 

In September 2005, the Veteran was admitted to the VA Medical 
Center for multiple medical conditions, including panic disorder.  
Prior to his admission to the hospital, the Veteran went to the 
emergency department at the VA Medical Center and reported that 
he "could not handle things anymore."  He also noted that he 
had been having some suicidal ideation without plan.  

In December 2005, the Veteran was again hospitalized at the VA 
Medical Center, this time for depressed mood and chronic suicidal 
ideations.  It was noted that the Veteran had a chronic history 
of polysubstance abuse and was at high risk for withdrawal from 
alcohol, barbiturates, and benzodiazepines.  The Veteran was 
provided treatment and was discharged in January 2006.    

The Veteran has also received periodic mental health counseling 
at his local Veterans Center.  The Veteran consistently reported 
symptoms of anxiety, panic attacks, anger, irritability, some 
depressed mood, feelings of isolation, anhedonia, and substance 
abuse.   

The Board finds that the Veteran is entitled to a 50 percent 
evaluation for panic and anxiety disorders for the period prior 
to October 13, 2004, the date VA received the Veteran's notice of 
disagreement, in which he reported that his psychiatric 
disability was worse than indicated by the 10 percent disability 
rating assigned.  The Board notes that at the Veteran's March 
2004 VA examination, the examiner reported that the Veteran had 
moderately serious impairment of psychosocial functioning and 
assigned a GAF score of 52.  The Veteran also reported 
significant feelings of anxiety and irritability, crying at 
times, and difficulty sleeping.  The Veteran reported that he had 
no friends and a very limited interest in recreation and leisure 
pursuits.  However, the Veteran reported that he was able to 
attend church on a regular basis.  Additionally, the Veteran 
reported that his last full-blown panic attack occurred in 
November 2003 and that he was able to maintain a somewhat high 
stress job in airport security.  In combination, the Veteran's 
symptoms during the period of the claim prior to October 13, 
2004, resulted in the reduced reliability and productivity 
required for a 50 percent rating.

Consideration has been given to assigning a higher evaluation for 
this period.  However, there is no evidence that the impairment 
from the Veteran's panic and anxiety disorders more nearly 
approximated deficiencies in most areas than reduced reliability 
and productivity.  In this regard, the Board notes that the VA 
examination report and the VA Medical Center treatment notes of 
record indicate that the Veteran had moderately serious 
psychiatric symptoms.  Additionally, the Veteran was assigned a 
GAF score of 52 at his March 2004 VA examination, which is 
indicative of moderate symptoms of a psychiatric disability.  
Additionally, the Veteran reported that he was able to maintain a 
relationship with his wife and there was no evidence indicating 
that the Veteran was experiencing any sort of occupational 
difficulties as a result of his psychiatric disabilities.  There 
is no objective evidence that the Veteran's judgment and/or 
thinking were overly impaired.  Moreover, based on the evidence 
discussed above, there is no showing of thought and communication 
deficiencies, impaired impulse control, obsessional rituals, 
hallucinations or delusions, or suicidal/homicidal ideation, such 
as to support a higher evaluation for the period prior to October 
13, 2004. 

The Board finds that the Veteran is entitled to a 70 percent 
disability rating for panic and anxiety disorders for the period 
beginning October 13, 2004.  This is the first date that VA was 
put on notice that the Veteran's disability picture may have 
increased in severity.  The Veteran cannot be held responsible 
for the fact that he was not provided another VA examination 
until June 2005.  The Veteran's June 2005 VA examination report 
details a much more significant psychiatric disability than that 
detailed in the March 2004 VA examination report.  In this 
regard, the Board notes that the Veteran reported that he had 
been forced to leave his job with airport security, in part due 
to stress, he was experiencing more severe panic attacks on a 
more frequent basis, and his relationships with his wife and 
step-children were beginning to deteriorate.  Additionally, the 
Veteran had begun to show signs of decreased insight and 
concentration and the examiner assigned the Veteran a GAF score 
of 40, which is indicative of a major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Additionally, the Veteran was hospitalized in 
September 2005 and again in December 2005, in part for chronic 
suicidal ideations and feelings of depression.   In combination, 
the Veteran's symptoms during the period of the claim beginning 
October 13, 2004, more nearly approximated deficiencies in most 
areas than reduced reliability and productivity.

Consideration has been given to assigning a higher evaluation for 
this period.  However, the Veteran is able to maintain employment 
with the USPS.  Also, while the VA examination reports and the 
mental health treatment notes indicate that the Veteran is rather 
seriously impaired by his psychiatric disabilities, there is no 
evidence of record indicating that the Veteran is totally 
impaired.  Additionally, the evidence discussed above fails to 
show that the Veteran experiences gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, disorientation 
to time or place, and memory loss for names of close relatives, 
own occupation or own name.  Therefore, a higher evaluation for 
this period is not warranted.

The Board acknowledges that the results of the VA examinations 
and the symptoms described in the mental health treatment notes 
do not indicate that the Veteran experiences all of the symptoms 
associated with either a 50 percent or a 70 percent disability 
rating for panic and anxiety disorders for the periods specified 
above.  However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding 
that there is reduced reliability and productivity is sufficient 
to warrant a 50 percent disability rating for the period prior to 
October 13, 2004, even though all the specific symptoms listed 
for a 50 percent rating are not manifested; and a finding that 
there are deficiencies in most areas is sufficient to warrant a 
70 percent disability rating for the period beginning October 13, 
2004, even though all the specific symptoms listed for a 70 
percent rating are not manifested.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  Additionally, the Board has increased the 
disability evaluations as warranted by the symptoms described in 
the Veteran's VA examination reports and his mental health 
treatment notes.  In sum, there is no indication that the average 
industrial impairment from the disabilities would be in excess of 
that contemplated by the increased ratings granted herein.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's panic and anxiety 
disorders warrant a 50 percent rating, but not higher, for the 
period prior to October 13, 2004, and a 70 percent rating, but 
not higher, from October 13, 2004, the benefit sought on appeal 
is granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


